UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JOEL PENA,                                                    :
                                                              :
                        Plaintiff,                            :   19-CV-9342 (RA) (OTW)
                                                              :
                      -against-                               :        ORDER
                                                              :
ADIDAS AMERICA, INC., et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         It is hereby ordered that the March 31, 2020 status conference is adjourned sine die.

Defendants adidas America, Inc., Foot Lockers Stores, Inc., and Stockx, LLC are directed to

submit a status letter by April 15, 2020.


         The Centers for Disease Control and the World Health Organization have advised people

to take precautions regarding the COVID-19 pandemic, and the Chief Judge of this Court has

entered standing orders regarding the same. See, e.g., 20-MC-155. In order to protect public

health while promoting the "just, speedy, and inexpensive determination of every action and

proceeding," Fed. R. Civ. P. 1, it is further ordered that parties and counsel shall conduct work

remotely. This includes, but is not limited to, client meetings, work meetings, and hand

deliveries of courtesy copies to the Court (courtesy copies can be sent via email or mail). If any

party or counsel has any private, personal, familial or medical concerns that they need to share

with the Court that would necessitate further orders, they may email
Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the other parties

that they will be contacting the Court ex parte.


       Defendants adidas America, Inc., Foot Locker Stores, Inc., and Stockx, LLC are directed to

mail a copy of this Order to the pro se Plaintiff.


       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: March 24, 2020                                                Ona T. Wang
       New York, New York                                   United States Magistrate Judge




                                                     2
